ORDER
PER CURIAM.
Zachary Prosser (“Prosser”) appeals from the trial court’s judgment granting summary judgment in favor of Sigma Nu Fraternity, Inc., et al.1 (“Respondents”). Prosser brought this action to recover damages for the injuries he sustained when he fell from a flat roof of the Sigma Nu fraternity house. Prosser argues the trial court erred in granting Respondents’ motion for summary judgment because there were genuine issues of material fact as to whether: (1) the flat roof area Pros-ser fell from was a common area; (2) Respondents should have anticipated that Prosser might fail to protect himself from falling off of the flat roof; (3) the flat roof Prosser fell from was maintained in violation of the City of Columbia’s property maintenance ordinance; and (4) the individual Respondents were the actual or apparent agents of Sigma Nu Fraternity, Inc. Prosser also argues Respondents were not entitled to summary judgment as a matter of law because Respondents failed to properly supervise and protect Prosser from falling off of the flat roof.
Upon de novo review of the parties’ briefs and the record on appeal, we find no genuine issues of material fact and no errors of law appear. The judgment of the trial court granting the motion for summary judgment is affirmed. No prece-dential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. We affirm pursuant to Rule 84.16(b).

. The additional Respondents are Sigma Nu House Corporation of Columbia, Missouri, Daniel Forster Heggarty, Wesly Louis Samson, David Andrew Dusek, Robert Warren Ellis, Adam Kirby Cole, Jason Anthony Churchill, Eric Christopher Elam, Gregory G. White, Gregory Difani, II, Neil Gilbert Hil-kemeyer, Quinn Kengo Wageman, Marc El-linger, and Steve Boyd.